Exhibit 10.101

     
(AHCCCS LOGO) [c21855c2185501.gif]
  ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT

             
1. AMENDMENT NUMBER:
  2. CONTRACT NO.:   3. EFFECTIVE DATE OF AMENDMENT:   4. PROGRAM
15
  YH09-0001-07   October 1, 2010   DHCM - ACUTE

5. CONTRACTOR’S NAME AND ADDRESS:
VHS Phoenix Health Plan, LLC
7878 16th St. Suite, 105
Phoenix, AZ 85020
6. PURPOSE OF AMENDMENT: To amend Section B, Capitation Rates, to allow for
payment of rural hospital inpatient reimbursement, effective October 1, 2010 to
September 30, 2011.
7. THE CONTRACT REFERENCED ABOVE FOLLOWS
ADD to Section B, CAPITATION RATES after first subparagraph add the following
language:
“The Contractor will be paid the attached supplemental payment amounts to
increase rural hospital impatient reimbursement. The supplemental payment
amounts are allocated to the appropriate risk groups based on historical
utilization. AHCCCS requires that the Contractor make one-time payments to each
rural hospital as prescribed on the attached schedule, pursuant to A.R.S.
§36-2905.02. to increase inpatient reimbursement to these small rural hospitals.
The Contractor shall make the prescribed payments to the rural hospitals 15 days
from receipt of the funds and submit proof of payment to the rural hospitals to
the Assistant Director of the Division of Health Care Management 30 days from
receipt of the funds.
The regular per member per month capitation rates for the period of October 1,
2010 through September 30, 2011.
NOTE: Please sign, date, and return executed file by E-Mail to: Mark Held at
Mark_Held@azahcccs.gov

         
 
  Sr. Procurement Specialist AHCCCS    
 
  Contracts and Purchasing    
 
  and Linda Barry at Linda.Barry@azahcccs.gov    

8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.
IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

     
9. SIGNATURE OF AUTHORIZED REPRESENTATIVE:
  10. SIGNATURE OF AHCCCSA CONTRACTING OFFICER:
 
   
/s/ Nancy Novick
  /s/ Michael Veit
 
   
TYPED NAME: NANCY NOVICK
  TYPED NAME: MICHAEL VEIT
 
   
TITLE: CHIEF EXECUTIVE OFFICER
  TITLE: CONTRACTS & PURCHASING ADMINISITRATOR
 
   
DATE: 5/2/11
  DATE: APR 29 2011

 

 



--------------------------------------------------------------------------------



 



ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM
ACUTE SUPPLEMENTAL PAYMENT SUMMARY — Rural Hospital
Phoenix Health plan
CYE 2011
Supplemental Payment Related To:

                                                      TANF     TANF     SSI    
                Total   Supplemental Payment:   <1, M/F     14-44, F     w/o Med
    Non-MED     MED     Payment  
4 Apache/Coconinc/Mohave/Navajo
  $ 195,320.93     $ 458,538.53     $ 149,817.60     $ 555,190.33     $
112,994.77     $ 1,471,861.16  
6 Yavapal
  $ 116,670.70     $ 410,589.54     $ 266,745.98     $ 686,296.05     $
171,828.04     $ 1,652,330.31  
8 Gllo/Pinal
  $ 57,037.46     $ 193,370.20     $ 245,893.13     $ 312,846.37     $ 75,275.75
    $ 884,424.91  
 
                                             
 
                                          $ 4,008,616.38  

Two percent premium tax is included in the Supplemental Capltation Payments.
Payments to the hospitals stated without Premium Tax.

          Phoenix Health Plan   Payment  
Benson Hospital
  $ —  
Carondelet Holy Cross
  $ —  
Cobre Valley Community Hospital
  $ 292,691.53  
Copper Queen Community Hospital
  $ —  
Huralapai Mountain Medicare Center
  $ 108,685.35  
La Paz Regional Hospital
  $ 72,000.77  
Little Colorado Medical Center
  $ 269,324.64  
Mount Graham Regional Medical Center
  $ —  
Northern Cochise Community Hospital
  $ —  
Page Hospital
  $ 107,414.48  
Payson Regional Medical Center
  $ 689,638.28  
Sierre Vista Regional Health
  $ —  
Southeastern Az Medical Center
  $ —  
Summit Healthcare Regional Medical Center
  $ 446,873.09  
Valley View Medical Center
  $ 311,050.97  
Verde Valley Medical Center
  $ 1,353,961.99  
White Mountain Regional Medical Center
  $ 14,028.18  
Wickenburg Regional Health Center
  $ 26,153.86  
YRMC East
  $ 236,620.91  
 
     
Total Payments
  $ 3,928,444.05  
Premium Tax
  $ 80,172.33  
 
     
Total with Premium Tax
  $ 4,008,616.38  

 

 